 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:17-MC-00152-KJM-EFB
12                 Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13         v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $37,719.00 IN U.S.                ALLEGING FORFEITURE
     CURRENCY,
15
     APPROXIMATELY $96,409.27 SEIZED
16   FROM CHASE BANK ACCOUNT
     NUMBER 105589805, HELD IN THE
17   NAME OF MEDITERRANEAN
     MARKET, and
18
     APPROXIMATELY $18,623.98 SEIZED
19   FROM GOLDEN ONE CREDIT UNION
     ACCOUNT NUMBER 1290544, HELD IN
20   THE NAMES OF BASSAM ADEEB
     ABUGHAZALEH AND SAHAR
21   ABUGHAZALEH,
22                 Defendants.
23

24         It is hereby stipulated by and between the United States of America and potential claimants

25 Bassam Adeeb Abughazaleh, Sahar Abughazaleh, and Kayed Bouri (“claimants”), by and through their

26 counsel, as follows:

27         1.      On July 18, 2017, claimants filed a claims in the administrative forfeiture proceeding with

28 the U.S. Secret Service with respect to the Approximately $37,719.00 in U.S. Currency, Approximately
                                                       1
                                                                              Stipulation and Order to Extend Time
 1 $96,409.27 seized from Chase Bank Account Number 105589805, held in the name of Mediterranean

 2 Market, and Approximately $18,623.98 seized from Golden One Credit Union Account Number

 3 1290544, held in the names of Bassam Adeeb Abughazaleh and Sahar Abughazaleh (hereafter “defendant

 4 funds”), which were seized on or about April 27, 2017.

 5          2.      The U.S. Secret Service has sent the written notice of intent to forfeit required by 18

 6 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim

 7 to the defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimants has filed a

 8 claim to the defendant funds as required by law in the administrative forfeiture proceeding.

 9          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

10 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

11 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

12 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

13 That deadline was October 16, 2017.

14          4.      By Stipulation and Order filed October 19, 2017, the parties stipulated to extend to

15 November 15, 2017, the time in which the United States is required to file a civil complaint for forfeiture

16 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

17 forfeiture.

18          5.      By Stipulation and Order filed November 14, 2017, the parties stipulated to extend to

19 December 15, 2017, the time in which the United States is required to file a civil complaint for forfeiture

20 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

21 forfeiture.

22          6.      By Stipulation and Order filed December 15, 2017, the parties stipulated to extend to

23 February 13, 2018, the time in which the United States is required to file a civil complaint for forfeiture

24 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

25 forfeiture.

26          7.      By Stipulation and Order filed March 26, 2018, the parties stipulated to extend to May 14,

27 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

28 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.
                                                       2
                                                                                Stipulation and Order to Extend Time
 1          8.      By Stipulation and Order filed May 16, 2018, the parties stipulated to extend to August

 2 13, 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

 3 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 4          9.      By Stipulation and Order filed August 8, 2018, the parties stipulated to extend to

 5 November 12, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

 7 forfeiture.

 8          10.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 9 February 11, 2019, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

11 forfeiture.

12          10.     Accordingly, the parties agree that the deadline by which the United States shall be

13 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

14 alleging that the defendant funds are subject to forfeiture shall be extended to February 11, 2019.

15 Dated:     10/22/2018                                   MCGREGOR W. SCOTT
                                                           United States Attorney
16
                                                   By:     /s/ Kevin C. Khasigian
17                                                         KEVIN C. KHASIGIAN
                                                           Assistant U.S. Attorney
18

19 Dated: 10/22/2018                                       /s/ David D. Fischer
                                                           DAVID D. FISCHER
20                                                         KELLY BABINEAU
                                                           Attorneys for potential claimants Bassam Adeeb
21                                                         Abughazaleh, Sahar Abughazaleh, and Kayed Bouri
22

23                                             *           *         *
24
                                                         ORDER
25

26          As the parties note, the court has extended the 90-day deadline provided by 18 U.S.C. § 983(a)(1)

27 six times. See ECF Nos. 2, 4, 6, 8, 10, 12; 18 U.S.C. § 983(a)(3)(A) (allowing court to extend deadline

28 for good cause shown or upon agreement of parties). The extended deadline is now set to run on
                                                     3
                                                                                Stipulation and Order to Extend Time
 1 November 12, 2018, and the parties request a seventh extension of time, until February 11, 2019, but do

 2 not explain why or how many additional extensions of time are anticipated.

 3          While the request is GRANTED, the court does not anticipate granting additional extensions of

 4 time absent a showing of good cause, as is within the court’s discretion. 18 U.S.C. § 983(a)(3)(A) (“[A]

 5 court in the district in which the complaint will be filed may extend the period for filing a complaint for

 6 good cause shown or upon agreement of the parties.”).

 7          IT IS SO ORDERED.

 8 DATED: November 7, 2018.

 9

10
                                                     UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
                                                                               Stipulation and Order to Extend Time
